Title: From Abigail Smith Adams to William Smith, 12 September 1811
From: Adams, Abigail Smith
To: Smith, William,Smith, Hannah Carter



Quincy Sepbr 12 1811

Altho I cannot personally be with you, oweing to the Sickness in my own Family, to pay the last tribute of respect to the remains of your Dear Departed Son, be assured my dear afflicted Friends, that my Heart, my Thoughts, and my affections are with you, and that I do most tenderly Sympathize with you in this day of your visitation
May that all Mercifull Being, whose ways are not as our ways, heal the Breach made upon you, and impart to you that consolation which is not in the power of Earthly Friendship to bestow. we see but in part, but we Shall know hereafter
“wait the great Teacher Death and God adore”
virtuous, pleasent, and Lovely in Life He is gone to Brighter Realms to worship, and adore, altho calld upon as Believers and Christians to Resignation and Submission we are not forbiden to feel the hand which Smites us. a greater Character than Human, wept at the Death of a beloved Friend.
Let your consolation be that you Sorrow not, as those who have no hope
unto that Being who loved us and gave himself for us, in the full confidence that all his ways are Right, I commend you my Dear Friends, beseaching him to Support you and to pour the balm of consolation into your wounded bosoms
Be assured of the tenderest Sympathy of the President, and your truly afflicted Friend
Abigail Adams